United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    July 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 07-40239


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE MOLINA-GONZALEZ, also known as Juan Martines,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No.1:06-CR-696
                      --------------------

Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.